Dove A.E. Burns
                                        Memo Endorsed                           521 Fifth Avenue
Direct Dial: 917.994.2550                                                               34th Floor
dove.burns@obermayer.com                                                     New York, NY 10175
www.obermayer.com                                     Application Denied. Expert disclosures are to be
                                                      completed by December 31, 2019. Parties have not
                                                      identified a date by which expert reports will be
                                                      produced, and this schedule is overly protracted. By
November 6, 2019
                                                      November 15, 2019, parties are directed to submit a
                                                      revised schedule with an expert discovery
                                                      completion date of March 31, 2020.
FILED ELECTRONCIALLY VIA ECF
                                                   SO ORDERED.
Magistrate Judge Ona T. Wang
U.S. District Court, Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street                                   _________________________________
New York, NY 10007                                 Ona T. Wang               11/12/19
                                                   U.S. Magistrate Judge
               Re:     Faye Melendez v. Hanover Ventures Marketplace LLC, et al
                       Docket No.: 1:18-cv-04897-PGG

Dear Magistrate Judge Wang:

       The undersigned represent the parties in the above-captioned matter. We write to provide
a proposed schedule for expert discovery, in accordance with Your Honor’s October 31st Order.
(Doc. 65.)

       The parties propose the following deadlines:

           •   1/13/20 – Plaintiff to disclose all expert witnesses, including any treating medical
               providers
           •   2/13/20 – Depositions of plaintiff’s expert witnesses/treaters
           •   3/31/20 – Defendants to disclose all expert witnesses and to conduct any
               independent medical exams
           •   4/30/20 – Depositions of defendants’ expert witnesses


                                     Respectfully Submitted,

       /s/ Daniel Altaras                                          /s/ Dove A.E. Burns
Daniel Altaras                                               Dove A.E. Burns

Cc:    Daniel Altaras, Esq.
